Citation Nr: 9922764	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's case was remanded for 
further development in February 1997.  It is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's single service-connected disability is 
hypertensive cardiovascular disease currently rated as 100 
percent disabling.

2.  The veteran's service-connected disability does not 
prevent him from caring for his daily personal needs, and 
does not render him unable to protect himself from the 
hazards of daily living.

3.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disability.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound are not met.  38 U.S.C.A. §§ 1114, 5107 (West 1991 
& Supp 1999); 38 C.F.R. §§ 3.350, 3.352 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance.  38 C.F.R. § 3.350(h) 
(1998).  The following factors will be accorded consideration 
in determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352.

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, and has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or when the veteran is 
substantially confined as a direct result of his service-
connected disabilities to his dwelling and the immediate 
premises and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

In this case, the veteran was granted service connection for 
his hypertensive cardiovascular disability in April 1968.  In 
October 1995, the disorder was assigned a 100 percent rating.

In February 1995, Sailen K. Mukerjee, M.D., opined that the 
veteran had chronic obstructive pulmonary disease, asthma, 
hypertension, hyperlipidemia, sinusitis, morbid obesity, and 
postoperative residuals of a nephrectomy.  Dr. Mukerjee 
further opined that due to these disorders the appellant 
needed the daily skilled services of a health care provider.

In September 1995, the veteran and his spouse testified at a 
hearing at the RO and related his difficulties in getting 
around the house.  He reportedly could be up for 
approximately two hours and then would have to lie down.  He 
stated that he spent a great deal of time sitting during the 
day, and that he had daily shortness of breath and chest 
pains upon exertion.  His wife testified that she did the 
cooking and assisted the veteran's getting in and out of 
their bath tub.  She expressed worry that the veteran might 
get light-headed if he stood long enough to prepare food.  
She also related that she had called 911 on several occasions 
out of concern for the veteran's chest pains.  The veteran 
stated that he was able to go to his scheduled medical 
appointments.

The veteran and his spouse presented additional testimony 
relative to the issue on appeal at a Travel Board hearing 
before the undersigned Board member in November 1996 at the 
RO.  The representative argued that the veteran's disability 
had rendered him bedridden and that he was incapable of 
performing normal everyday functions.  The veteran's wife 
said that he was incapable of dressing and undressing himself 
and that she had to help him at all times.  She related that 
she assisted him in getting into and out of the bath tub.  
She further testified that she helped him with personal 
hygiene after he would use the toilet.  She said that the 
veteran had a daily loss of both bowel and bladder control.  
She also described one instance where the veteran attempted 
to cook something, had fallen, and the kitchen filled with 
smoke before she was able to discover what had happened.  She 
opined that the veteran was a danger to himself by just being 
out of bed.  She said that he spent 85 to 90 percent of his 
day in bed.  In regard to walking on his own, she said the 
veteran would lean on her for assistance to get around.  The 
veteran then said that his breathing problems had been 
related to his service-connected hypertensive cardiovascular 
disease by Sailen K. Mukerjee, M.D.  The veteran also 
testified that he could feed himself but could not cook.  He 
had trouble with buttons.  The veteran testified that he had 
problems with losing bowel/bladder control approximately 
twice a week.  His wife added that it was twice a day.  The 
veteran related that he could not walk far because of his 
balance.  He had not tried walking with a cane.  He said that 
he was able to attend church once a week for a 25 minute 
service.  The veteran's spouse related that she paid a 
neighbor to come over and assist the veteran as needed.  She 
felt that the veteran's overall condition was worse than in 
November 1995.

The record was held open for 30 days after the hearing to 
allow for the submission of additional medical information 
from Dr. Mukerjee.  However, no additional evidence was 
submitted.

The veteran's case was remanded to the RO in February 1997 to 
obtain a medical opinion to determine his lung condition was 
related to his service-connected disability.

Associated with the claims file are private treatment records 
from the Harper Physicians Group for the period from January 
1996 to August 1997.  The records reflect inpatient treatment 
for pneumonia in January 1996.  They also show outpatient 
monitoring visits in March, May and August 1997.  The veteran 
was noted to complain of shortness of breath (SOB).

Also associated with the claims file are treatment records 
from Harper Hospital for the period from January 1996 to May 
1997.  The records reflect three periods of hospitalization.  
In January 1996 the veteran was hospitalized for asthma; in 
July 1996, he was treated for acute anaphylactic reaction to 
a bee sting; and in May 1997 the veteran was  hospitalized 
for treatment of congestive heart failure and asthma.

In September 1997, the veteran was afforded a VA pulmonary 
examination.  The report of this examination revels that a 
pulmonary function test (PFT) showed mild obstructive and 
mild restrictive impairment with normal diffusion capacity.  
No change in forced expiratory volume in one second (FEV1) 
value post bronchodilator.  The report stated that the 
restrictive component was probably secondary to obesity.

The examination report indicated that the veteran had a 
history of asthma since the age of four.  He had almost daily 
wheezing with many exacerbations.  The latest was several 
months earlier requiring treatment at Harper Hospital.  The 
examiner noted that the veteran had a history of abnormal 
chest x-ray and said that transbronchial biopsies were 
nonspecific.  The examiner related that a chest x-ray of 
September 1997 showed bilateral large hilar nodes and right 
paratracheal node.  There were increased markings and 
interstitial infiltrate, especially in the right lower zone.  
There was borderline cardiomegaly.  The impression was that 
there was probable sarcoidosis, stage II.  The examiner also 
provided an opinion in regard to any relationship between the 
veteran's lung problems and his service-connected disability.  
He listed the veteran's pulmonary abnormalities as bronchial 
asthma, chronic obstructive pulmonary disease (COPD) and 
probable sarcoidosis.  Individually or collectively, these 
conditions were not the result of, or aggravated by his 
hypertensive cardiovascular disease.  The examiner further 
stated that hypertensive cardiovascular disease does not 
cause or lead to those conditions.  

The veteran was also afforded a VA general medical 
examination, to include completion of an Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance.  The examiner noted that the veteran's personal 
hygiene was poor in that he reported for the examination 
drooling, and with food on his chest.  The veteran had a 
normal posture and gait.  There was no restriction of use of 
the upper extremities.  The examiner stated that the veteran 
could feed himself, dress himself independently and perform 
self-care without assistance.  The activities of self-care 
and activities of daily living did precipitate chest pains.  
There was no restriction of use of the lower extremities.  
There was no atrophy or contractures of the muscles.  The 
examiner stated that the veteran was able to balance and bear 
weight.  There was no restriction of walking and ambulating.  
There was no restriction of motion or movement of the back 
and spine.  The examiner said that the veteran was 
ambulatory, housebound, and capable of performing the 
activities of independent daily living.  He left his house 
about three times a week, with assistance from his wife for 
transportation.  He preferred to stay on the first floor as 
chest pain was precipitated by climbing stairs.  The examiner 
concluded that daily skilled services of a health care 
professional were not necessitated by the appellant's service 
connected disorder.

The findings of the VA examiner, in regard to the 
housebound/aid and attendance examination, are in direct 
contradiction to nearly all of the statements presented by 
the veteran and his wife and their representative.  The Board 
notes that the veteran's representative has argued that the 
fact that the veteran had drool and food on his clothing was 
conclusive evidence that he requires regular aid and 
attendance to both feed himself and dress himself.  The Board 
disagrees.  The examiner merely observed the food and saliva 
on the clothes.  In light of the clear medical findings of no 
physical restrictions of the upper extremities, the Board 
finds that the medical evidence is more probative and 
concludes that the veteran is capable of feeding and dressing 
himself.  

The fact that the veteran requires assistance to get in and 
out of the bath tub is also not evidence of a need for 
regular aid and attendance.  Again, the physical findings at 
the September 1997 examination do not show that the veteran 
is incapable of performing such activity.  The Board 
understands that the veteran's spouse assists in this 
evolution to avoid any possible injury to the appellant.  
However, there is no objective evidence to show that the 
appellant cannot maintain adequate hygiene in other ways, to 
include taking a sponge bath.

Further, the veteran is not bedridden.  He is capable of 
getting out of bed and moving to a chair.  Certainly, the 
physical findings of the VA examiner show that he is capable 
of doing so.  The fact that the veteran stays in bed is not 
evidence that he is bedridden.  There is no requirement that 
the veteran remain in bed.  Moreover, there is no objective 
evidence that the veteran suffers from bowel and bladder 
incontinence.  The veteran did not believe this to be the 
case during his testimony in November 1996.  However, his 
wife was of the opinion that he did suffer from incontinence.  
There was no testimony to show that the veteran soiled his 
bed clothes.  His wife testified that she helped him to the 
bathroom twice a day, once in the morning and once in the 
afternoon.  She would then assist him in cleaning up after 
using the toilet.  There was no unequivocal evidence that he 
literally lost control of his bowels or bladder.  Nor was 
there was any complaint of loss of bowel or bladder control 
provided to the VA examiner.  Further, no such problem was 
noted in the veteran's private outpatient records or 
hospitalization reports from Harper Hospital. 

Finally, the Board notes that there has been no objective 
finding that the veteran requires care or assistance on a 
regular basis to protect him from hazards or dangers incident 
to his own daily environment.  He is mentally competent, as 
found at his VA examination.  He has no objective limitations 
on the use of his upper or lower extremities.  Accordingly, 
the requirements for aid and attendance are not met.

In reaching this decision the Board considered the opinion of 
Dr. Mukerjee that aid and attendance was needed, but we note 
that his examination was not as comprehensive as those 
conducted by VA.  Moreover, the foundation for his opinion 
included all of the appellant's disorders, not simply the 
service connected hypertensive cardiovascular disease.

In regard to his housebound status, the veteran testified in 
November 1996 that he went to church once a week.  There is 
no evidence of record to indicate that that circumstance has 
changed.  Further, the VA examiner noted that the veteran was 
able to get out of the house up to three times a week with 
the assistance of his wife.  The private treatment records 
show that the veteran was able to attend to doctor's 
appointments in March and August 1997 (he was inpatient in 
May 1997) and to keep his September 1997 VA appointment.  The 
Board appreciates that when he leaves his home he may not be 
able to drive, and that any movements must be done slowly, 
with time allowed to rest and gather strength.  Simply put, 
the evidence does not show that the veteran ,because of 
hypertensive cardiovascular disease standing alone, is either 
confined to his home or that this confinement will continue 
throughout his lifetime.  It must be recalled that most of 
the appellant's complaints have been associated with 
breathing difficulties associated with his nonservice 
connected morbid obesity.  As such, the benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Special monthly compensation based on the need for regular 
aid and attendance, or on account of being housebound is 
denied.


REMAND

As noted previously, the veteran was afforded a VA pulmonary 
examination in September 1997.  The determination was that 
the veteran's pulmonary status was not related to his 
service-connected disability.  The RO informed the veteran of 
this finding by way of a supplemental statement of the case 
(SSOC) dated in March 1998.

In May 1998, the veteran's representative submitted VA Form 
646 in support of the claim.  The representative asserted 
that a Dr. Mark Burnstein had suggested that the veteran's 
lung condition was related to his service-connected 
cardiovascular disability.  The Board construes the 
representative's statement as a notice of disagreement with 
the RO's March 1998 determination.  However, no statement of 
the case (SOC) was issued that addressed the issue of whether 
the veteran's pulmonary disabilities are the result of, or 
aggravated by his service-connected hypertensive 
cardiovascular disease.  Therefore, that issue is remanded to 
the RO for issuance of an SOC and such further development as 
may be necessary.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to service connection for a 
pulmonary disability.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

